Argued March 15, 1933.
This libellant seeks a divorce charging cruel and barbarous treatment and indignities.
The parties were married on October 26, 1918, and lived together as husband and wife until October, 1931. The libellant contends that during their entire marital life there were numerous controversies which often terminated in quarrels, and mentions particularly four specific occasions. The first, he alleges, was in February, 1919, when the respondent flew into a temper and became enraged because he refused to take her to a dance. The respondent admits they had a disagreement, but states that it was not accompanied by any serious consequences. He testified that again, in October of the same year, she struck from his hand a glass containing wine which had been offered to him by her father. The respondent's attention was not called to this accusation, but it seems that this incident was of a more or less trivial nature. In the same month, when he was teaching her to drive a Ford automobile, he says she became enraged and attacked him. The respondent denies this charge, which was not corroborated. The most serious quarrel seems to have occurred in October, 1931, when, according to the wife's testimony, the libellant's breath smelled strongly of liquor, and she questioned him concerning his drinking; that he responded with an oath that it was none of her business; and his attitude, when she continued to interrogate him, aggravated her to such an extent that she admittedly did "slap his face." He then attacked her and other blows were exchanged. While we do not commend her action, there appears to *Page 47 
be some reason for her being provoked. It was contended by the libellant that his wife was given to swearing, frequently manifested a bad temper, interfered with his sleeping, threatened his life, humiliated him in front of other persons, prevented him from entertaining company, quarrelled with him at home and in public places, etc. As to most of these alleged occurrences, he was not corroborated. Katie Buck, their colored maid, did substantiate his testimony in part, but it was apparent that she was not friendly toward the wife, who had discharged her, the libellant reemploying her. Raymond Oglesby, a witness for libellant, who had been at their home on numerous occasions, testified that these parties had frequent quarrels; but they were evidently of no great consequence as he said he could not remember very much about them. In answer to the question as to what had occurred at meals there, and Mrs. Knox's attitude towards her husband, he said: "Oh, nothing that I know of except, as I say, sometimes these arguments would be at meal time. I never saw anything that she had done to him, anything except arguing." J. Clayton Bentley, another witness who often called at the house, testified that Mrs. Knox would contradict her husband at times and once she objected to the swearing of one of her husband's friends who was in their home playing cards; but he gave no testimony of any conduct upon her part to justify her husband's charges. There were neighbors and others, who at intervals visited their home, who testified that they had observed no quarrels or ill-treatment of the libellant by the respondent, or of any conduct that embarrassed or humiliated him; but they described the libellant as being "cold," "indifferent," "unsympathetic," and "surly" toward his wife. These parties entertained and visited their friends, on which occasions they, as a rule, maintained an appearance of congenial relations. *Page 48 
Undoubtedly, there was friction, due to the fault of both parties, as the result of a lack of that mutual consideration and affection which should exist in a home. But altercations, even if accompanied by slapping or slight blows, incompatibility of temper, or manifestation of temporary irritation, are too petty and trifling to justify the granting of a divorce. Clear and satisfactory evidence is lacking on which a court could confidently conclude that the marriage should be dissolved.
We are in accord with the learned court below that the evidence does not disclose that the respondent was guilty of cruel and barbarous treatment as to endanger the life of the appellant, or that she offered such indignities to his person as to render his condition intolerable and life burdensome.
Decree is affirmed at the cost of libellant.